Citation Nr: 1531964	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-33 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDING OF FACT

Resolving doubt in favor of the Veteran, bilateral hearing loss and tinnitus are related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

An April 2009 VA examination report establishes the presence of bilateral sensorineural hearing loss and tinnitus.  See 38 C.F.R. § 3.385; see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, noise exposure in service is conceded based on the Veteran's military occupational specialty of aircraft maintenance specialist and his credible and competent report of noise exposure from jet aircraft.  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type and tinnitus, if such disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Bilateral sensorineural hearing loss may not be presumed to have been incurred in service in this case, as it was not shown to have manifested to a compensable degree within one year of discharge.  The Veteran separated from service in 1968, and there is no evidence of a compensable degree of hearing loss until many years later as demonstrated by the November 1967 discharge examination report and the April 2009 VA audiologic examination report.  38 C.F.R. § 3.307, 3.309.  

For the disease explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is a chronic disease enumerated in 38 C.F.R. § 3.309(a).  As a disease of the nervous system, tinnitus is also a chronic disease.  See Fountain v. McDonald, No. 13-0540 (Feb. 9, 2015).  Therefore, the theory of chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) is applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The April 2009 VA audiologist opined that the Veteran's hearing loss and tinnitus were less likely as not to be due to acoustic trauma in the military.  Under the rationale for this opinion, the audiologist merely stated that the Veteran's military entrance and exit examinations showed hearing within normal limits, with no threshold shifts documented.

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Again, the Veteran served as an aircraft maintenance specialist in service, and noise exposure was consistent with his duties.  Further, complaints of left ear pain and ringing in the ear were noted during service in October 1967.

The question remaining then is whether the evidence establishes a causal connection between the Veteran's currently diagnosed bilateral sensorineural hearing loss and tinnitus and his in-service noise exposure. 

On a February 2010 written statement, the Veteran indicated that the onset of his diminished hearing acuity and tinnitus was in 1964 and the onset of tinnitus was in 1967.  In this statement the Veteran essentially reported a continuity of diminished hearing acuity and tinnitus since service.  While the Veteran's service treatment records are negative for complaints of hearing loss, ringing in the left ear was noted in October 1967, lending additional credence to the Veteran's currently reported history.  In any event, he is competent to report a history of hearing loss and tinnitus that began in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).   

As noted above, the April 2009 examiner's opinion is not adequate for adjudication purposes as the examiner's rationale for concluding that hearing loss and tinnitus were not related to service were not consistent with VA case law.  See Hensley, supra.



In sum, the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss and tinnitus had onset in service and have continued to the present day.  Resolving all reasonable doubt in his favor, service connection for bilateral sensorineural hearing loss and tinnitus is warranted.  See 38 C.F.R. § 3.303(b); Fountain.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


